In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐2091 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

CHARLES R. ROBINSON, IV, 
                                                 Defendant‐Appellant. 
                       ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois. 
              No. 97 CR 30025 — Richard Mills, Judge. 
                       ____________________ 

 SUBMITTED JANUARY 19, 2016 — DECIDED FEBRUARY 22, 2016 
                ____________________ 
                                   
      Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
      POSNER, Circuit Judge. In 1997 the defendant was indicted 
for  possessing  cocaine  and  cocaine  base  with  the  intent  to 
distribute (count 1), distributing cocaine base (count 2), and 
possessing just  cocaine  base with intent to  distribute (count 
3),  all  in  violation  of  21  U.S.C.  § 841(a)(1).  A  jury  convicted 
the  defendant  on  all  three  counts,  and  in  1998  the  district 
court  sentenced  him  to  consecutive  prison  sentences  of  40 
2                                                       No. 15‐2091 


years on counts 1 and 3 and 20 years on count 2, for a total of 
100  years—effectively  a  life  sentence,  which  we  upheld  in 
United States v. Robinson, 250 F.3d 527 (7th Cir. 2001), follow‐
ing earlier decisions in the case, cited in id. at 528–29. 
     Thirteen  years  later  the  Sentencing  Commission  prom‐
ulgated  Amendment  782  to  the  guidelines,  which  retroac‐
tively  reduced  the  base  offense  level  for  the  defendant’s 
crimes  from  43  to  42.  The  effect  was  to  change  the  recom‐
mended guidelines sentence from life to 30 years to life. The 
defendant accordingly moved the district court to reduce his 
sentence,  and  the  judge  did,  imposing  30  years  on  counts  1 
and 3 and 20 years on count 2, with all three sentences to run 
consecutively, making the total sentence 80 years. 
     In  reducing  the  sentence  only  from  100  to  80  years,  the 
district judge was under the impression that he had to make 
the sentences on the three counts consecutive—that he could 
not  make  them  concurrent.  He  was  mistaken.  When  Robin‐
son  was  first  sentenced,  his  recommended  guideline  sen‐
tence  was  longer  (life,  as  we  said)  than  the  maximum  per‐
missible  sentence  on  any  one  count.  The  judge  thus  had  to 
make  the  sentences  on  the  individual  counts  consecutive  in 
order  to  get  as  close  to  a  life  sentence  as  he  could.  See 
U.S.S.G. § 5G1.2(d). As a result of Amendment 782, however, 
the low end of the defendant’s guidelines range—30 years—
dropped below the statutory maximum for any single count 
(40  years),  and  if  a  judge  wants  to  sentence  a  defendant  at 
the bottom of the new guidelines range he can do so by im‐
posing  sentences  not  exceeding  30  years  on  each  count  and 
making all the sentences run concurrently, as authorized by 
U.S.S.G. § 5G1.2(c)—80 years is not the floor. Indeed the sen‐
tencing  guidelines,  both  when  the  defendant  was  first  sen‐
No. 15‐2091                                                           3 


tenced  and  now,  state  that  “if  the  sentence  imposed  on  the 
count  carrying  the  highest  statutory  maximum  is  adequate 
to  achieve  the  total  punishment  [i.e.,  the  overall  length  of 
imprisonment that the judge thinks just], then the sentences 
on all counts shall run concurrently, except to the extent oth‐
erwise required by law.” U.S.S.G. § 5G1.2(c) (emphasis add‐
ed). 
    What Amendment 782 would not have allowed the judge 
to do would have been to reconsider any feature of the orig‐
inal sentence that he had imposed other than its length, such 
as  whether  the  defendant  qualified  as  a  career  offender. 
United  States  v.  Wren,  706  F.3d  861  (7th  Cir.  2013).  But  the 
change in the applicable guideline provision empowered the 
judge to invoke U.S.S.G. § 5G1.2(c) and make the three sen‐
tences  concurrent  rather  than  consecutive.  Unfortunately, 
but  not  irrevocably,  the  defendant’s  lawyer  had  misin‐
formed the judge that the three sentences had to run consec‐
utively.  In  fact  they  could  be  made  concurrent;  and  if  so, 
since  the  longest  sentence  was  30  years,  that  would  be  the 
defendant’s total sentence. 
    The  judgment  must  therefore  be  vacated  and  the  case 
remanded to enable the judge to decide whether to alter the 
defendant’s sentence. The defendant, who has been pro se in 
this  appeal,  would  undoubtedly  benefit  from  assistance  of 
counsel on remand. Although the Criminal Justice Act does 
not  authorize  the  appointment  and  compensation  of  a  law‐
yer for the defendant in a proceeding based on a retroactive 
change  in  the  applicable  guidelines,  United  States  v.  Foster, 
706 F.3d 887 (7th Cir. 2013), district judges can if they want 
try to recruit pro bono counsel, who donate their time rather 
than  selling  their  services  to  the  judiciary,  to  represent  an 
4                                                    No. 15‐2091 


indigent  defendant.  We  urge  the  district  judge  to  consider 
doing so in this case. 
                                      REVERSED AND REMANDED